Appellant was indicted for murder. Upon a habeas corpus hearing he was refused bail and remanded to the custody of the sheriff, from which order he has appealed to this court.
The facts heard by the trial court were identical with those upon which appellant has heretofore been convicted and given the death penalty. See Berwick v. State, 116 Tex. Crim. 508,31 S.W.2d 655. This court reversed the judgment of the trial court because of the erroneous admission of testimony, and not by reason of insufficient evidence. Thereafter, appellant attempted to secure bail, but made no further showing than as stated above. The opinion is expressed that the trial judge was warranted in refusing bail and remanding appellant to the custody of the sheriff. Ex parte Hazzard, 112 Tex. Crim. 449,16 S.W.2d 1117.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.